Case 15-20054 Doci122 Filed 12/30/19 Entered 12/30/19 15:25:14 Pageiof4

 

Fill in this information to identify your case;

Debtor 4 Raulito Rata

First Name Rocce Name Last Name
Debtor 2 Marichu Rata
(Spouse if, filing) First Naine Voccle Name Las! Name

United States Bankruptcy Court for the DISTRICT OF CONNECTICUT

Case number

fit known)

15-20054
( Check if this is an
amended filing

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 12115

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

B you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if Known).

GGETSRM List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.
Identify the creditor and the property that is collateral What do you intend to do with the property that

secures a debt?

Did you claim the property
as exempt on Schedule C?

Creditors Citimortgage ©) Surrender the property O No
name: QO Retain the property and redeem it
CZ) Retain the property and enter into a B yes

Description of 4158 Monroe Street Reaffirmalion Agreement.
property East Hartford, CT @ Retain the property and {explain}:
securing debt continue to pay
Creditors Hartford Hospital C1 Surrender the property O No
name: C] Retain the property and redeem it

0 Retain the property and enter into a B Yes
Description of 458 Monroe Street Reaffirmation Agreement.
property East Hartford, CT @ Retain the property and [explain]:
securing debt avoid lien using 11 U.S.C. § 522(f)
Creditors Johnson Memorial Hospital OO) Surrender the property O No
name: O Retain the property and redeem it

C Retain the property and enter into a yes

Description of
property

Medical Expenses

Official Form 108

Sofiwure Copyngtt (c} 1995-2079 Best Case LLC. ww veste

Reaffirmation Agreement
@ Retain the property and [explain]:

Statement of Intention for Individuals Filing Under Chapter 7

ise com

page 1

Best Case Bankrupicy
Case 15-20054 Doci22 Filed 12/30/19 Entered 12/30/19 15:25:14 Page 2of4

Debtori Raulito Rata

Debtor2 Marichu Rata Case number (wkroway 15-20054
securing debt: avoid lien using 11 U.S.C. § 522(f)
Creditors Radiology Associates of Hartford CO Surrender the property. DONo
name: C Retain the property and redeem it.

a. ©) Retain the property and enter into a @ yes

Description of Medical Expenses Reaffirmation Agreement.
property & Retain the property and {explain}:
securing debt: avoid lien using 11 U.S.C. § 522(f)

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)}{2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: OO No
Description of leased

Property. D Yes
Lessor's name: D No
Oescription af leased

Property. O Yes
Lessors name: 0 No
Description of leased

Property. O Yes
Lessors name. 0D No
Description of leased

Property D ves
Lessor's name. O No
Description of teased

Property: 0 ves
Lessors name: O No
Description of leased

Property. O ves
Lessors name: O No
Description of leased

Property: O Yes

Sign Below

Under penalty o' Say.) declare that ! have indicated my intention about any property of my estate that secures a debt and any personal
property to Sag on weet lease. heen

&

x xX
Rel Rata /Marichu Rata
Signature of Debtor 1 Signature of Debtor 2
Lb 2b
Date December 18 2019 Date December 78, 2019
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Scttwate Capyt-ght (c) 1995-2019 Bes! Case LLC - warw bestcase com Bost Caso Bankruptcy
Case 15-20054 Doci22 Filed 12/30/19 Entered 12/30/19 15:25:14 Page 3of4

UNITED STATES BANKRUPTCY COURT

DISTRICT OF CONNECTICUT
AT HARTFORD
In re : Chapter 7
RAULITO RATA and : CASE NO. 15-20054-JJT
MARICHU RATA :
Debtors : December 26, 2019
CERTIFICATE OF SERVICE

STATEMENT OF INTENTION

In accordance with the applicable provisions of the Federal Rules of Bankruptcy Procedure, 2002 and
7004, the undersigned certifies that on December 26, 2019, by US Mail a copy of the Statement of
Intention (Form 108) was mailed to Secured Creditors as follows:

Raulito Rata and
Marichu Rata

158 Monroe Street

East Hartford, CT 06118

Citimortgage

Attn: President

PO Box 6243

Sioux Falls SD 57117

Hartford Hospital
Attn: President

80 Seymour Street
Hartford CT 06102

Johnson Memorial Hospital
Attn: President

85 Prescott St. Suite 402
Worcester MA 01605

Radiology Associates of Hartford
Attn: President

PO Box 280

Windsor CT 06095-0280

Sara Buchanan on behalf of Creditor Shellpoint Mortgage Servicing
BKECF@bmpc-law.com

Patrick Crook on behalf of Trustee Molly T. Whiton
crook@ch13rn.com

Patrick Crook on behalf of Trustee Roberta Napolitano
perook@ch13rn.com

Joseph R. Dunaj on behalf of Creditor Ocwen Loan Servicing, LLC
jdunaj(@huntleibert.com, bankruptcy@huntleibert.com
Case 15-20054 Doci122 Filed 12/30/19 Entered 12/30/19 15:25:14 Page4of4

Roberta Napolitano
notices(@ch13rn.com, rnapolitanol3@ecf.epiqsystems.com

Roberta Napolitano on behalf of Trustee Roberta Napolitano
rmapolitano@ch13rn.com, rnapolitanol3@ecf.epigsystems.com

John J. O'Neil
joneil1776@vahoo.com, ct03(@ecfebis.com

Michael T. Rozea on behalf of Creditor Ocwen Loan Servicing, LLC
ecti@leopoldassociates.com

 

Linda St. Pierre on behalf of Creditor Green Tree Servicing LLC
bankrupteyecfmail(@mecalla.com, Linda.St.Pierre@mecalla.com

Linda St. Pierre on behalf of Creditor Ocwen Loan Servicing, LLC
bankrupteyecfmail(@mecalla.com, Linda.St.Pierre@mccalla.com

Linda St. Pierre on behalf of Creditor PHH Mortgage Corporation
bankruptcyecfmail@mccalla.com, Linda.St.Pierre@meccalla.com

U.S. Trustee
USTPRegion02.NH.ECF@USDOJ.GOV

THE DEBTORS, i I
By: Joel M. Grafstein i

Joel M. Grafstein, Esq. (¢t06191)
Grafstein & Arcaro, LLC

114 West Main Street, Suite 105
New Britain, CT 06051
(860) 674-8003 Phone

(860) 676-9168 Fax
jgrafstein@grafsteinlaw.com
